DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 5, 7-9 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishikawa et al. (7,275,882).

 	Regarding claim 5, Ishikawa teaches an image forming apparatus, comprising: 
 	a carriage (fig. 3, item 5) that is movable in a main scan direction (fig. 3, Y direction) and including a head mount (fig. 14, portion of carriage 5 that mounts head 4) and a sensor attachment (fig. 14, L-shaped portion including items 86/59/34/62 and unlabeled portion on which tem 62 is mounted) adjacent to the head mount in a sub scan direction (see fig. 13), a head (fig. 14, item 4) to discharge droplets being mounted to the head mount (see fig. 14), and an encoder sensor (fig. 14, item 87) that extends downward from a bottom surface of the sensor attachment to read an encoder scale (fig. 14, note downward extension); 

 	a partition (fig. 7, item 30) that is separated from the guide (see fig. 14), is separate from an upper cover of the image forming apparatus (see fig. 1, item 13), and that extends along the main scan direction (see figs. 1-3), wherein
	the carriage is movable relative to the partition (see figs. 1-3),
	the portion of the guide and the partition are disposed between the head mount and the encoder sensor in the sub scan direction (see figs. 1-3, 14), and 
the portion of the guide and the encoder sensor overlap in the sub scan direction (see fig. 14).  	Regarding claim 7, Ishikawa teaches the image forming apparatus as claimed in claim 5, wherein the partition is disposed parallel to the main scan direction and parallel to the direction perpendicular to the sub scan direction (see figs. 1-3).

	Regarding claim 8, Ishikawa teaches the image forming apparatus as claimed in claim 5, wherein the partition is provided across an entirety of the main scan direction in the image forming apparatus (see fig. 2).

Regarding claim 9, Ishikawa teaches the image forming apparatus as claimed in claim 5, wherein the partition is provided in a concave portion of an upper cover of the carriage (see figs. 1, 14A, note that upper cover of carriage 41 has a concave portion above rail 23 in which partition 30 fits). 



Regarding claim 11, Ishikawa teaches the image forming apparatus as claimed in claim 5, wherein the head mount includes a first sliding part (fig. 14, item 23) that slidably contacts the guide adjacent to the portion of the guide in the sub scan direction and includes a second sliding part (fig. 14, item 22) below the first sliding part that slidably contacts the guide.

Regarding claim 12, Ishikawa teaches the image forming apparatus as claimed in claim 5, wherein the head extends downward from a bottom surface of the head mount (see fig. 14). 

Response to Arguments
Applicant’s arguments with respect to the perfection of priority rendering the previously asserted Kemma reference invalid as prior art have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853